Case 2:20-cv-05142-ER Document1 Filed 10/15/20 Page 1 of 26
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

JS 44 (Rev. 10/20)

purpose of initiating the civil docket sheet.

I. (a) PLAINTIFFS

JANE DOE, BY AND THROUGH HER NEXT FRIEND,

JULIE ROE

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

MONTGOMERY

(c) Attorneys (Firm Name, Address, and Telephone Number)

Laura E, Laughlin,

Esquire

Freiwald Law, P.C., 1500 Walnut Street, 18th Floor,

Philadelphia, PA 1

9102

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

DEFENDANTS

NOTE:
THE TRACT

Attorneys (/f Known)

 

County of Residence of First Listed Defendant

NORTH PENN SCHOOL DISTRICT
MONTGOMERY __

(IN U.S. PLAINTIFF CASES ONLY)

OF LAND INVOLVED.

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

II. BASIS OF JURISDICTION (Place an “x” in One Box Only)

(1

U.S. Government
Plaintiff

CJ 2 U.S. Government
Defendant

[x]3 Federal Question

(U.S. Government Not a Party)

CT 4 Diversity

(indicate Citizenship of Parties in Item II)

 

(For Diversity Cases Only)

Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State l 1 Incorporated or Principal Place CL] 4 Cl 4
of Business In This State
Citizen of Another State | 2 OC 2 Incorporated and Principal Place C] 5 C 5
of Business In Another State
Citizen or Subject of a CL 3 CO 3 Foreign Nation C 6 CL] 6

Foreign Country

 

IV. NATURE OF SUIT (Piace an "x" in One Box Only)

Click here for: Nature of S

 

nit Code Descriptions.
OTHER STATUTES

 

 

 

 

 

 
   

 

 

 

| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY
110 Insurance PERSONAL INJURY PERSONAL INJURY 625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane C] 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tain (31 USC
130 Miller Act 315 Airplane Product Product Liability | ]690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability O 367 Health Care/ |] 400 State Reapportionment
150 Recovery of Overpayment ri) 320 Assault, Libel & Phannaceutical é 410 Antitrust
& Enforcement of Judgment] Slander Personal Injury 820 Copyrights |_| 430 Banks and Banking
151 Medicare Act ri} 330 Federal Employers’ Product Liability 830 Patent |_| 450 Commerce
152 Recovery of Defaulted Liability CO 368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine injury Product New Drug Application |] 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
Cc 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR "] 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
160 Stockholders’ Suits < 355 Motor Vehicle H 371 Truth in Lending Act | 485 Telephone Consumer
190 Other Contract Product Liability LC) 380 Other Personal |_}720 Labor/Management __ SOCIAL SECURITY. Protection Act
195 Contract Product Liability 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV

196 Franchise

(TREAT PROPERTY|

Injury
362 Personal Injury -

:

Medical Malpractice

[__CIVILRIGHIS,_|

740 Railway Labor Act
751 Family and Medical
Leave Act

790 Other Labor Litigation

 

210 Land Condemnation

220 Foreclosure

230 Rent Lease & Ejectment

240 Torts to Land

245 Tort Product Liability
| 290 All Other Real Property

 

440 Other Civil Rights

441 Voting

442 Employment

443 Housing/
Accommodations

Employment

Other
rx] 448 Education

 

445 Amer, w/Disabilities -

|] 446 Amer. w/Disabilities -

|_|791 Employee Retirement
Income Security Act

|____ IMMIGRATION. _|

862 Black Lung (923)

863 DIWC/DIWW (405(g))
864 SSID Title XVI

865 RS] (405(g))

850 Securities/Commodities/

Exchange

|] 890 Other Statutory Actions

 

 

 

———— :
i ] 870 Taxes (USS, Plaintiff

or Defendant)
j_] 871 IRS—Third Party
26 USC 7609

 

Product Liability
| PRISONER PETITIONS |
463 Alien Detainee
510 Motions to Vacate
| 530 General
|_| 535 Death Penalty
540 Mandamus & Other
550 Civil Rights
560 Civil Detainee -
Conditions of

462 Naturalization Application
465 Other Immigration
Actions

 

J 385 Property Damage
Habeas Corpus:
A
Sentence
Other:
555 Prison Condition
Confinement

 

r | 891 Agricultural Acts
893 Environmental Matters
895 Freedom of Infonnation
Act
896 Arbitration
- 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision
| 950 Constituttonality of
State Statutes

 

 

 

V. ORIGIN (Place an “Xx” in One Box Only)

Original

1
bi Proceeding

VI. CAUSE OF ACTION

2 Removed from
State Court

OC 3. Remanded from

Appellate Court

4 Reinstated or 5 Transferred from
O 0 Another District
(specify)

Cite the U.S, Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
20 USC § 1681, et seq. (Title IX) and 42 USC § 1983

Reopened

Transfer

6 Multidistrict
Litigation -

8 Multidistrict
Litigation -
Direct File

 

 

Brief description of cause:
Civil rights claims for discrimination under Title IX and violation of U.S. Constitutional and federal rights pursuant to 42 USC § 1983

 

 

 

 

 

VII REQUESTED IN ~ [J CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: K]ves [JNo
VIN. RELATED CASE(S)
(See instructions):
IF ANY JUDGE DOCKET NUMBER
DATE SIGNATURE y ATTORNEY OF RECORD
10/15/2020 PUUAK ft “Wy ib \
FOR OFFICE USE ONLY ¥
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:20-cv-05142-ER Document1 Filed 10/15/20 Page 2 of 26

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Montgomery County, PA
410 E. Hancock Street, Landsale, PA 19446

Address of Plaintiff:

Address of Defendant:

 

North Penn School District

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ No [
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [_] No [|
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ No [
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No [|
case filed by the same individual?

I certify that, to my knowledge, the within case [is / [2] is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE: 10/15/2020 Must sign here Thin wor 311896

Attorney-at-Law / Pro Se Plaintiff Attorney ID. # (if applicable)

 

 

 

CIVIL: (Place a ¥ in one category only)

 

A Federal Question Cases: B. Diversity Jurisdiction Cases:
Oo 1 Indemnity Contract, Marine Contract, and All Other Contracts (1 #1. Insurance Contract and Other Contracts
[LJ 2. FELA [) 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury [] 3. Assault, Defamation
LC] 4. Antitrust (] 4. Marine Personal Injury
H 5. Patent [] 5. Motor Vehicle Personal Injury

6. Labor-Management Relations [] 6. Other Personal Injury (Please specify):
FY 7. Civil Rights (1 7. Products Liability
CI 8. Habeas Corpus (1 8. Products Liability - Asbestos
H 9. Securities Act(s) Cases (] 9. All other Diversity Cases

10. Social Security Review Cases (Please specify):
(] #11. All other Federal Question Cases

(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

Laura E. Laughlin

—
.

; counsel of record or pro se plaintiff, do hereby certify:

 

| Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[ | Relief other than monetary damages is sought.

DATE: 1 0/1 9/2020 Sign here if applicable JWG Anil, 31 1 896

Attorney-at-Law / Pro Se Plaintiff ; Attorney ID. # (if applicable)

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)

 
Case 2:20-cv-05142-ER Document1 Filed 10/15/20 Page 3 of 26

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Jane Doe, by and through her friend, Julie Roe

CIVIL ACTION

North Penn School District NO. 2.290 CV O5147.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. (X)
10/15/2020 Laura E. Laughlin Plaintiff
Date Attorney-at-law Attorney for
215-875-8000 215-875-8575 lel@freiwaldlaw.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:20-cv-05142-ER Document1 Filed 10/15/20 Page 4 of 26

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

JANE DOE,
by and through her next friend, Julie Roe,

Plaintiff,
Vv. Civil Action No.

NORTH PENN SCHOOL DISTRICT,

Defendant.

 

COMPLAINT AND JURY DEMAND

Plaintiff Jane Doe, by and through her next friend Julie Roe, brings this action against
Defendant North Penn School District (the “District”) for its violation of her rights under Title
IX of the Education Amendments of 1972, 20 U.S.C. § 1681, et seq. (“Title IX”), and violations
of her rights to equal protection of the laws under the Fourteenth Amendment to the U.S.
Constitution and federal rights under Title IX, pursuant to 42 U.S.C. § 1983.

INTRODUCTION

1. This is a civil rights case brought by Jane Doe, a District student who was
sexually assaulted at school over twenty times by a male classmate with a known history of
sexual predation. The District has acted with deliberate indifference to Ms. Doe’s safety
throughout her education. It took no action when teachers witnessed one of the sexual assaults,
which occurred when Ms. Doe was in elementary school. It took no action when it learned Ms.
Doe was one of several female students sexually assaulted by the same male student. And it
caused Ms. Doe to be sexually assaulted by the same student again in high school, placing her in

the same class as her assailant and seating them next to one another despite assuring Ms. Doe
Case 2:20-cv-05142-ER Document1 Filed 10/15/20 Page 5 of 26

that he would have no contact with her at school.

2. In October 2014, when Ms. Doe was in the sixth grade at Gwynedd Square
Elementary School (“Gwynedd”), two teachers witnessed male student “MP”! sexually assault
her. The teachers did not report this to school administrators or Ms. Doe’s parents, and they took
no steps to ensure she could attend school safely. Predictably, MP continued to sexually assault
Ms. Doe at Gwynedd.

3. In April 2015, another female student reported to the District that MP had
sexually assaulted her, Ms. Doe, and at least three other girls. At that point, MP had sexually
assaulted Ms. Doe at school more than ten times—sometimes touching her breasts, sometimes
touching her vagina, and sometimes digitally penetrating her vagina. Despite its actual notice of
these assaults and the significant danger MP posed to Ms. Doe and her classmates, the District
did not take any meaningful action to stop MP from further victimizing Ms. Doe and other
students.

4. That fall, instead of attending her neighborhood middle school, Ms. Doe
transferred to avoid sharing a building with MP. She sacrificed educational opportunities and
social ties because she and her family had no faith that the District would protect Ms. Doe from
MP so long as they shared a school.

5. She was right. A few years later, when Ms. Doe and MP enrolled in the same
District high school, the District made it easy for MP to sexually assault Ms. Doe at least ten
more times. Despite meeting with Ms. Doe and her parents and agreeing to keep MP separated

from Ms. Doe at school, the District placed MP and Ms. Doe in the same social studies class and

 

' For purposes of this Complaint, the then-minor male perpetrator is referred to as “MP,” which
does not reveal his true initials, in compliance Fed. R. Civ. P. 5.2(a), requiring the protection of a
minor person’s identity in public court filings.
Case 2:20-cv-05142-ER Document1 Filed 10/15/20 Page 6 of 26

assigned them seats next to one another. MP then repeatedly sexually assaulted Ms. Doe at
school for more than a month. As he had before, he touched Ms. Doe’s breasts, touched her
vagina, and digitally penetrated her vagina. Eventually, as a result of this abuse and officials’
indifference, Ms. Doe left the District altogether.

6. Over the course of the last five years, the District has left Ms. Doe and her family
with no choice but for Ms. Doe to transfer schools, and ultimately to be home schooled, in order
to ensure Ms. Doe’s well-being and safety. At the same time, the District has permitted MP—a
student reported for repeatedly sexually assaulting female students on school grounds—to
continue his education unaltered, without any meaningful consequences. The District has robbed
Ms. Doe of her elementary, middle, and high school experiences, and subjected her to repeated
sexual assault and harassment committed by a known predator, violating her Constitutional,
federal, and civil rights, and causing her loss of educational benefits, physical and emotional
injury, and other damages. Ms. Doe seeks injunctive relief and damages to remedy these
violations.

JURISDICTION

7. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because
this litigation involves matters of federal law, specifically claims under Title [X and claims for
deprivation of civil rights under 42 U.S.C. § 1983 and the U.S. Constitution.

8. This Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1343(a)(3)
& (4) because this litigation involves claims for deprivation of civil rights under 42 U.S.C.

§ 1983.
9. Venue in this federal district is proper pursuant to 28 U.S.C. § 1391, as all of the

relevant facts giving rise to this case and damages sustained by Plaintiff occurred in this district.
Case 2:20-cv-05142-ER Document1 Filed 10/15/20 Page 7 of 26

PARTIES

10. — Plaintiff Jane Doe is a minor and a resident of Montgomery County,
Pennsylvania.” She is a high school student who began twelfth grade during the 2020-2021
academic year.

11. — Julie Roe is Ms. Doe’s adult sister and next friend for purposes of this lawsuit.
Julie Roe has a significant relationship with Ms. Doe, and she is dedicated to Ms. Doe’s best
interests. Julie Roe is a resident of Montgomery County, Pennsylvania.

12. Defendant North Penn School District is a recipient of federal funds within the
meaning of 20 U.S.C. § 1681(a). The District geographically lies within Montgomery and Bucks
Counties, Pennsylvania. Gwynedd and North Penn High School (“North Penn”) are schools
within the District.

FACTS

The District and Two Teachers Knew that MP
Sexually Assaulted Jane Doe During the 2014-2015 Academic Year

13. Ms. Doe attended kindergarten through the sixth grade at Gwynedd, where she
had an Individualized Education Plan (“IEP”) for attention-deficit/hyperactivity disorder
(“ADHD”).

14. Early on, Ms. Doe’s parents informed school officials that Ms. Doe had been
sexually abused by a neighbor when she was five years old and that reminders of the abuse
caused Ms. Doe to suffer anxiety. Defendant knew or should have known that Ms. Doe, as a
young survivor of child sex abuse, was at a heightened risk for being sexually victimized again.

15. Ms. Doe’s guidance counselor, Kristin Vaszily, put a safety plan in place to

 

2 Jane Doe and her sister, Jane Roe, will be filing a Motion to Proceed Under Pseudonyms to
protect Ms. Doe’s identity and privacy as a minor and a victim of sexual harassment, including
sexual assault.
Case 2:20-cv-05142-ER Document1 Filed 10/15/20 Page 8 of 26

handle potential triggers and to ease Ms. Doe’s anxiety when it occurred.

16. During the 2014-2015 academic year, when Ms. Doe and MP were in the sixth
grade, MP sexually assaulted Ms. Doe more than ten times, over and under her clothing, at
school.

17. The sexual assaults, which sometimes involved MP touching Ms. Doe’s breasts
and/or vagina, and sometimes included digitally penetrating her vagina, happened at various
places at Gwynedd—including the classroom, stairways, library, and lunchroom—and
sometimes occurred during recess.

18. In October 2014, two teachers—Ruth Divver and her aide—witnessed one of the
sexual assaults.

19. Ms. Divver pulled Ms. Doe and MP out of the classroom and told them that she
would not inform their parents if it did not happen again.

20. | However, despite being mandated reporters, neither teacher reported the assault to
Ms. Doe’s parents, the school guidance counselor, the District’s Title IX Coordinator, or any
other administrator.

21. The teachers also did not take any measures to protect Ms. Doe from MP who,
left unsupervised and undisciplined, continued to sexually assault Ms. Doe at school, causing her
trauma and painful flashbacks to the abuse she suffered as a five-year-old. Because the teachers
failed to report the sexual assault to Ms. Doe’s parents, Ms. Doe was also denied medical
treatment that could have helped alleviate the trauma she was suffering.

22. In April 2015, a female student at Gwynedd reported to school officials that MP
had sexually assaulted her and four other girls, including Ms. Doe, and that two teachers had

seen one of the assaults against Ms. Doe.
Case 2:20-cv-05142-ER Document1 Filed 10/15/20 Page 9 of 26

23. After that report, Ms. Doe’s mother received a call from Ms. Vaszily and
Gwynedd’s Principal, William C. Bowen, informing her of the student’s report and asking her to
meet with them at school. Ms. Doe’s mother and father met with Ms. Vaszily and Mr. Bowen
that same day.

24. During that meeting, Ms. Vaszily explained that another student had come
forward saying that she, Ms. Doe, and three other girls had been touched inappropriately by MP
and that two teachers had seen MP touch Ms. Doe in a sexually inappropriate way in October
2014. Ms. Vaszily said they believed that this had happened to Ms. Doe more than once.

25. | When Ms. Doe’s parents asked the Principal and guidance counselor what action
would be taken against MP, the officials responded that he would be disciplined, but that they
could not provide any details for supposed student privacy reasons.

26. | When Ms. Doe’s parents asked what action would be taken against the teachers
that witnessed the sexual assaults, but failed to report them, the school officials said this was a
Human Resources and union matter, and they could not provide any further details.

27. In addition to Gwynedd’s Principal and guidance counselor, Dr. Elizabeth Santoro
(the District’s Director of Elementary Education) and Dr. Deborah McKay (the District’s
Director of Secondary Education) knew about the reports of MP’s sexual assaults and that two
teachers had witnessed MP sexually assaulting Ms. Doe in October 2014. Based on information
and belief, Mr. Bowman also informed Dr. Curtis Dietrich (the District’s Superintendent of
Schools) of the matter.

28. Dr. Santoro told Ms. Doe’s parents that Human Resources was handling the
complaint regarding the teachers’ failure to report the sexual assaults.

29. The District never informed Ms. Doe’s parents what, if any, measures were taken
Case 2:20-cv-05142-ER Document1 Filed 10/15/20 Page 10 of 26

to censure the teachers, address or investigate MP’s sexual misconduct, discipline MP, or
otherwise stop MP from further victimizing classmates.

30. The District did not implement any measures to keep Ms. Doe and MP apart for
her safety. On information and belief, MP was neither suspended nor expelled, as Ms. Doe
continued to see him in the classroom.

31. The District did not inform Ms. Doe’s family of Ms. Doe’s rights under Title IX,
and it did not offer Ms. Doe any academic services, psychological counseling, or
accommodations to protect her from MP.

Jane Doe Transferred to an Out-of-Neighborhood Middle School to Avoid Further Sexual
Assault by MP

32. Ms. Doe’s “home” or “neighborhood” school for seventh through ninth grade was
Penndale Middle School (“Penndale”).

33. Ms. Doe’s parents understood that both MP and Ms. Doe were scheduled to
attend Penndale starting in Fall 2015.

34. Understandably concerned that the District would not protect Ms. Doe from MP
at Penndale, and kept in the dark by the District as to Ms. Doe’s Title IX rights, Ms. Doe’s
parents felt their only viable option was to request that Ms. Doe be permitted to attend a different
middle school, Pennbrook Middle School (““Pennbrook”), so that she would not encounter MP
and would not be subjected to continued sexual violence or harassment.

35. The District ultimately approved the transfer, though it took nearly two months to
do so. Even though it knew the reason for the transfer request, the District did not offer
accommodations or protections so that Ms. Doe could safely remain at her home school. It did
not suggest or require that MP change schools to avoid disrupting Ms. Doe’s education path.

36. In transferring to Pennbrook, Ms. Doe had to leave behind her friends and attend a
Case 2:20-cv-05142-ER Document1 Filed 10/15/20 Page 11 of 26

school where she knew almost no other students, which caused her to suffer further anxiety.

The District Made Jane Doe More Vulnerable to Sexual Assault by MP in Ninth Grade by
Failing to Take Appropriate Action to Protect Her

37. In Fall 2017, Ms. Doe began ninth grade at Pennbrook, and she was admitted to
take classes part-time at North Montco Technical Career Center (“North Montco”).

38. Both the District and North Montco had to approve the admission of any District
student, like Ms. Doe, to North Montco. Accordingly, the District knew that Ms. Doe would be
attending North Montco.

39. The District also knew, but failed to inform Ms. Doe and her parents, that MP
would be attending North Montco at the same time.

40. In addition, the District did not notify North Montco that MP had sexually
assaulted Ms. Doe in the sixth grade or that Ms. Doe had gone to great lengths, including
transferring to a different school, to protect herself from MP.

41. Early in the 2017-2018 academic year, Ms. Doe returned home from school
suffering a panic attack and told her parents that she had seen MP in the hallways at North
Montco.

42. Ms. Doe’s parents informed Dr. Santoro, Dr. McKay, and Dr. Dietrich of this
unacceptably dangerous situation.

43. The District’s administrators wiped their hands of any responsibility, said there
was nothing they could do to protect Ms. Doe from MP, and continued to permit MP to attend
North Montco, without restriction.

44. __ Ms. Doe’s parents then contacted Dr. Dawn LeBlanc (Principal of North Montco),
and informed her of MP’s sexual assaults of Ms. Doe. Given the risk of violence MP posed

against Ms. Doe, and that it was traumatizing for Ms. Doe to see the assailant at school, North
Case 2:20-cv-05142-ER Document1 Filed 10/15/20 Page 12 of 26

Montco created a safety plan for Ms. Doe in an effort to eliminate any contact with MP at school.

AS. Because North Montco, unlike the District, demonstrated at least some minimal
care for Ms. Doe’s safety, Ms. Doe’s parents requested that Ms. Doe be allowed to attend North
Montco full time, even though ninth graders typically do not do so. North Montco granted the
request.

46. | However, North Montco does not offer any extracurricular or athletic activities to
students; students only have access to those educational benefits through their home schools. Ms.
Doe, as a full-time North Montco student, had no home school and lost opportunities to
participate in such programs.

47. | Moreover, because North Montco did not offer most ninth grade academic
classes, Ms. Doe had to take English, Science, and Algebra as online computer courses, which
was very difficult for her, especially given her documented ADHD, which was known to the
District.

The District Placed Jane Doe and MP in the Same
Tenth Grade Class, Where MP Sexually Assaulted Ms. Doe Again

48. Because Ms. Doe struggled academically while attending North Montco full-time
in ninth grade, North Montco suggested that Ms. Doe attend North Montco only part-time in
tenth grade.

49, Ms. Doe and her parents, North Montco, Pete Nicholson (Principal of North Penn
High School), and Kyle Hassler (Assistant Principal at North Penn High School) determined that
Ms. Doe would split her time between North Montco and North Penn High School, another
school in the District, for her tenth-grade year.

50. On June 12, 2018, Ms. Doe and her mother met with District administrators Dr.

Neil Broxterman, Juliet Matje, and Christine Kelly (all District Supervisors of Special
Case 2:20-cv-05142-ER Document1 Filed 10/15/20 Page 13 of 26

Education) and North Montco officials to discuss Ms. Doe’s upcoming academic year. Ms.
Doe’s mother specifically informed both schools that they must protect Ms. Doe from MP, who
posed a significant danger to Ms. Doe, and who would also be splitting his time between North
Penn and North Montco.

51. On August 22, 2018, prior to the beginning of the school year, Ms. Doe and her
parents met with Ms. Matje, Kate Small (Local Educational Agency representative and District
employee), Michele Beach (North Penn teacher), and Megan Schoppe (North Penn special
education teacher). Ms. Doe’s family reminded both schools that MP must be kept away from
Ms. Doe because of MP’s prior history of sexually assaulting her, and the school officials agreed.
The District officials promised that Ms. Doe and MP would be kept separate and Ms. Small
stated she would appoint an escort to accompany Ms. Doe when traveling across North Penn’s
campus to North Montco.

52. Despite this agreement and the District’s knowledge of the substantial risk that
MP posed to Ms. Doe, the District put Ms. Doe in harm’s way less than a week later.

53. When school started on August 28, 2018, North Penn placed Ms. Doe and MP in
the same social studies class, with assigned seats next to each other.

54. Upon information and belief, the District failed to supervise MP at North Penn,
despite knowing that he had previously sexually assaulted Ms. Doe and posed a significant
danger to her.

55. Upon information and belief, the District failed to inform North Penn teachers
that Ms. Doe must be protected from MP and that the District had agreed to do so.

56. | MP sexually assaulted Ms. Doe in class more than ten times, touching her breasts

and/or vagina on top of and underneath her clothing. The sexual assaults also increased in

10
Case 2:20-cv-05142-ER Document1 Filed 10/15/20 Page 14 of 26

severity and included digital penetration of her vagina. MP also sexually assaulted Ms. Doe on
one occasion outside the classroom, while they were at a carnival.

57. Ms. Doe did not immediately report MP’s sexual assaults because she feared
retaliation and bullying from MP — a popular student and football star — and his teammates and
friends, and because she assumed the District had put them in the same class together because it
did not care about her.

58. On October 9, 2018, after suffering more than a month of MP’s sexual assaults,
Ms. Doe reported MP’s conduct to her guidance counselor at North Montco, Kira O’Brien. North
Montco then informed Ms. Doe’s mother of the report by phone and provided more detail at a
subsequent in-person meeting at school that same day.

59. The October 9, 2018 meeting was attended by North Montco Principal Dr.
LeBlanc, North Montco guidance counselor Kira O’Brien, Towamencin Police Detective Jamie
Pierluisse, Ms. Doe, and Ms. Doe’s mother.

60. On October 9, 2018, after the meeting with Ms. Doe’s mother, Detective
Pierluisse informed North Penn Principal Pete Nicholson of the sexual assaults Ms. Doe had
reported. That same day, after speaking with the police detective about the reports that MP had
sexually assaulted Ms. Doe again, Mr. Nicholson called Ms. Doe’s mother to discuss the matter.

The District Has Forced Jane Doe
to Sacrifice Educational Benefits and Opportunities

61. After Ms. Doe’s family learned that the District had put Ms. Doe in harm’s way
and that MP had sexually assaulted Ms. Doe at school yet again, despite being reassured that Ms.
Doe would be safe, Ms. Doe’s mother informed North Penn’s Principal, Mr. Nicholson, that she
viewed the District as responsible for MP’s sexual assaults of her daughter, would be removing

Ms. Doe from North Penn, and would be sending her daughter to North Montco full time.

11
Case 2:20-cv-05142-ER Document1 Filed 10/15/20 Page 15 of 26

62. Ms. Doe attended North Montco on a full-time basis for the remainder of the
2018-2019 academic year. She could not participate in any extracurricular activities, sports,
clubs, or other events like dances because those educational benefits are offered only by “home”
schools, not by North Montco.

63. Even after District officials learned of MP’s renewed sexual assaults against Ms.
Doe in October 2018, it failed to inform Ms. Doe of her rights under Title IX, failed to identify
the District’s Title IX Coordinator to the family, and — as far as the Doe family knows — did not
take any disciplinary action against MP. Indeed, the District continued to permit MP to attend
North Montco part time, where — as the District knew — Ms. Doe attended school. Ms. Doe saw
MP, the same boy who had sexually assaulted her in elementary school and then high school,
nearly every single day.

64. On December 11, 2018, Ms. Doe’s mother met with the District’s Assistant
Superintendent, Todd Bauer, and Supervisor of Special Education for North Penn, Ann Marie
Lucas, to express her concerns about the disruption to Ms. Doe’s education, and the District’s
failure to protect Ms. Doe from MP from sixth grade onward.

65. In May 2019, the District’s own psychologist evaluated Ms. Doe and determined
that she had a new primary disability, emotional disturbance, and a secondary disability of
ADHD.

66. Ms. Doe’s parents, out of continuing concern for Ms. Doe’s safety and the fact
that the District continued to allow MP to attend North Montco part time, decided that Ms. Doe
would be homeschooled for the 2019-2020 academic year. Ms. Doe went through another school
year without extracurricular activities, sports, clubs, or other events, like dances. She had to take

all of her classes online, which has denied her classroom interaction and socialization, and has

12
Case 2:20-cv-05142-ER Document1 Filed 10/15/20 Page 16 of 26

been difficult for her due to her disabilities. Ms. Doe is also being home schooled for the 2020-
2021 academic year.

67. | Ms. Doe continues to suffer from substantial anxiety, and she has engaged in self-
harming behavior, including cutting. She has lacked a stable educational environment since Fall
2014, and has no solid group of friends. Ms. Doe suffers from social anxiety and,
understandably, strongly distrusts teachers and school officials.

Defendant Failed to Provide Essential Title IX and Sexual Harassment Training to
Administrators, Staff, Students, and Families

68. Over two decades ago, the U.S. Supreme Court stated, “[t]he number of reported
cases involving sexual harassment of students in schools confirms that harassment unfortunately
is an all too common aspect of the educational experience.” Gebser v. Lago Vista Indep. Sch.
Dist., 524 U.S. 274, 292 (1998).

69. In 1999, the U.S. Supreme Court determined that schools may be held liable in
private Title IX actions for monetary damages when they are deliberately indifferent to student-
on-student sexual harassment, which includes student-on-student sexual assault. Davis v. Monroe
Cty. Bd. of Educ., 526 U.S. 629 (1999).

70. Since 1997, the U.S. Department of Education’s Office for Civil Rights (“OCR”)
has repeatedly reminded schools of their responsibility to address sexual harassment and to train
their staff accordingly, in policy guidance documents and public communications.

71. | Upon information and belief, despite clear notice by the U.S. Supreme Court and
OCR regarding the District’s obligations to prevent and remediate the effects of sexual
harassment, at all relevant times, the District failed to provide training or education to
administrators, staff, students, and families regarding Title IX and student-on-student sexual

harassment.

13
Case 2:20-cv-05142-ER Document1 Filed 10/15/20 Page 17 of 26

72. Upon information and belief, at all relevant times the District failed to provide
training or education to administrators, staff, students, and families on protecting students from
sexual harassment, interviewing victims and potential witnesses of sexual harassment,
investigating reports of sexual harassment, remediating sexual harassment, and proper reporting
of suspected sexual harassment to the District’s employees.

73. The District’s lack of training is evidenced by, among other things, the Gwynedd
teachers’ failure to report MP’s sexual harassment of Ms. Doe to the District’s Title IX
Coordinator, any school administrator, or even Ms. Doe’s parents; the District’s failure to take
any meaningful action to protect Ms. Doe from MP’s continued sexual harassment at Gwynedd;
the District’s failure to offer any accommodations or counseling to Ms. Doe after learning that
MP had sexually assaulted her at Gwynedd; the District’s requiring Ms. Doe to bear the entire
burden of protecting herself from MP in middle school, and favoring MP’s educational
opportunities over Ms. Doe’s; the District’s failure to take any meaningful steps to protect Ms.
Doe from MP at North Penn and putting her in harm’s way by placing her in the same class as
her harasser, where he continued to sexually assault her; and the District’s again forcing Ms. Doe
to sacrifice her educational benefits and opportunities to ensure she was safe from MP.

74, Upon information and belief, at all relevant times, the District had no Title IX
coordinator or other employee designated to handle complaints of sexual harassment who was
adequately trained in receiving, coordinating, or investigating reports of sexual harassment
against students.

75. Atall relevant times, the District officially adopted sexual harassment policies
that were inequitable and inadequate with respect to investigating and properly responding to

reports of student-on-student sexual harassment, and, in any event, based upon information and

14
Case 2:20-cv-05142-ER Document1 Filed 10/15/20 Page 18 of 26

belief, the District failed to provide training or education on those policies to administrators,
staff, students, and families.
CLAIMS FOR RELIEF
COUNT I
Deliberate Indifference to Report of Sexual Harassment,
in Violation of Title IX, 20 U.S.C. § 1681, et seq.
(Resulting in a Hostile Educational Environment)

76. Plaintiff incorporates all preceding paragraphs into this Count by reference as
though fully stated here.

77. Ms. Doe suffered repeated sexual harassment by MP at school that was
sufficiently severe, pervasive, and objectively offensive that it created a hostile educational
environment for her.

78. The District had substantial control over MP and the context in which he sexually
harassed Ms. Doe—namely, on school grounds.

79. The District had actual notice of MP’s sexual harassment of Ms. Doe no later than
April 2015, when another female student at Gwynedd reported that MP had sexually assaulted
her and four other girls—including Ms. Doe—and Principal Bowen, Dr. Santoro, and Dr. McKay
were informed of the report.

80. Principal Bowen, Dr. Santoro, and Dr. McKay were appropriate persons within
the meaning of Title IX, as they had the authority to address the sexual harassment Ms. Doe
suffered and institute corrective measures on the District’s behalf.

81. During the 2017-2018 academic year, and in June and August 2018, Ms. Doe and

her family reminded District officials, including the District’s Superintendent, about MP’s prior

sexual harassment of Ms. Doe and the substantial danger he posed to her.

15
Case 2:20-cv-05142-ER Document1 Filed 10/15/20 Page 19 of 26

82. The District acted with deliberate indifference to reports that MP had sexually
harassed Ms. Doe (and other students) during the 2014-2015 academic year, and reports that MP
posed a continuing danger to Ms. Doe, which caused Ms. Doe to suffer a hostile educational
environment and further sexual harassment by MP.

83. The District’s response to the allegations of serial sexual harassment by MP, and
the continuing danger he posed to Ms. Doe, was clearly unreasonable in light of the known
circumstances—which included that two teachers had witnessed MP sexually assault Ms. Doe,
that he continued to sexually assault Ms. Doe after the teachers had failed to take action on the
harassment they observed, and that MP was alleged to have sexually assaulted at least four other
female students during the 2014-2015 school year.

84. Through its acts and omissions, the District acted with deliberate indifference to
the above-described reports about MP by, among other things:

a. Failing to appropriately investigate, remedy, and respond to reports that
MP had sexually assaulted Ms. Doe and other students during the 2014-
2015 school year;

b. Failing to take measures to stop MP from further victimizing Ms. Doe and
other classmates, including by choosing not to discipline MP meaningfully
in 2015 for his serial sexual misconduct;

C. Failing to offer or provide educational accommodations, such as academic
and psychological counseling, to Ms. Doe after learning of MP’s sexual
assaults against her during the 2014-2015 school year;

d. Failing to inform the Doe family of Ms. Doe’s rights under Title IX, or
even the identity of the District Title [X Coordinator, if there was such a
person in 2015;

e. Penalizing Ms. Doe, a sexual assault victim, by forcing her to bear the
entire burden of protecting herself from MP, knowing that she was
required to transfer schools and sacrifice many educational benefits and

opportunities in the process, while allowing MP to continue his education
path without modification;

16
Case 2:20-cv-05142-ER Document1 Filed 10/15/20 Page 20 of 26

f. Permitting MP to continue attending the same school as Ms. Doe for the
2017-2018 and 2018-2019 academic years, particularly without putting a
“no contact” order in place to prevent MP from having any contact with
Ms. Doe;

g. Placing MP in the same tenth grade social studies class as Ms. Doe at
North Penn, and seating him directly next to her, where MP repeatedly
sexually assaulted her;

h. Failing to inform appropriate teachers or staff at North Penn of the
substantial danger MP posed to Ms. Doe; and

i. Failing to meaningfully supervise or monitor MP at North Penn.

85. | The unchecked sexual harassment deprived Ms. Doe of numerous educational
opportunities and benefits. The District’s failure to properly address and respond to the sexual
harassment Ms. Doe suffered at school forced her to transfer schools multiple times, sacrifice
extracurricular activities, suffer further sexual harassment by MP, and ultimately leave school
altogether to be homeschooled. At North Montco and in homeschooling, the majority of Ms.
Doe’s classes were video-based and very difficult for Ms. Doe, given her ADHD. Ms. Doe also
has suffered physical, psychological, and emotional harm due to MP’s sexual assaults and the
District’s failure to take appropriate steps to respond to reports of the sexual assaults and prevent
further sexual assaults from occurring.

86. | Asadirect and proximate result of the District’s deliberate indifference, Ms. Doe
sustained and continues to sustain injuries for which she is entitled to be compensated, including

but not limited to:

a. Past, present, and future physical and psychological pain, suffering and
impairment;
b. Medical bills, counseling, and other costs and expenses for past and future

medical and psychological care;
c. Impaired educational capacity and future earning capacity;

d. Attorneys’ fees and costs; and

17
Case 2:20-cv-05142-ER Document1 Filed 10/15/20 Page 21 of 26

e. Such other and further relief as this Court deems just and proper.

COUNT II
Deliberate Indifference to Prior Sexual Harassment,
in Violation of Title IX, 20 U.S.C. § 1681, et seq.
(Resulting in Further Sexual Harassment)

87. Plaintiff incorporates all preceding paragraphs into this Count by reference as
though fully stated here.

88. Before MP sexually assaulted Ms. Doe in the early part of their tenth-grade year,
the District had actual notice that MP had sexually assaulted Ms. Doe while they were in sixth
grade.

89. The District also had actual notice that there was a substantial risk that MP would
sexually assault Ms. Doe again, if given the opportunity to be in close proximity to her.

90. District officials, with the actual notice described above, had the authority to
address the substantial risk MP posed to Ms. Doe, and had authority to take corrective measures
by, among other things, putting a “no contact” order in place that would have prohibited MP
from sharing a class with, being in close proximity to, and contacting Ms. Doe; not allowing MP
to share a class with Ms. Doe; informing appropriate teachers and staff that MP was not
permitted to share a class with or be in close proximity to Ms. Doe; supervising MP to ensure
that he was not permitted any contact with Ms. Doe; or not allowing MP to attend the same
school as Ms. Doe.

91. The District’s failure to address the substantial risk MP posed to Ms. Doe, given
prior reports about his sexual harassment of Ms. Doe and others, was clearly unreasonable in
light of the known circumstances.

92. By its acts and omissions, the District was deliberately indifferent to the

substantial risk that MP would sexually assault Ms. Doe again.

18
Case 2:20-cv-05142-ER Document1 Filed 10/15/20 Page 22 of 26

93. Asaresult of the District’s deliberate indifference, Ms. Doe was subjected to
severe, pervasive, and objectively offensive sexual harassment by MP yet again in tenth grade.

94. The District had substantial control over MP and the context in which he sexually
harassed Ms. Doe in tenth grade—namely, on school grounds.

95. The preventable sexual assaults that Ms. Doe suffered in tenth grade were so
severe, pervasive and objectively offensive that they deprived her of access to educational
opportunities and benefits, including a safe educational environment, forcing her to leave North
Penn, sacrifice extracurricular activities and social interaction with peers, and be homeschooled.
Ms. Doe also has suffered physical, psychological, and emotional harm due to MP’s sexual
assaults and the District’s failure prevent the repeated sexual assaults in tenth grade from
occurring.

96. | Asadirect and proximate result of the District’s deliberate indifference, Ms. Doe
sustained and continues to sustain injuries for which she is entitled to be compensated, including
but not limited to:

a. Past, present, and future physical and psychological pain, suffering and
impairment;

b. Medical bills, counseling, and other costs and expenses for past and future
medical and psychological care;

c. Impaired educational capacity and future earning capacity;
d. Attorneys’ fees and costs; and
e. Such other and further relief as this Court deems just and proper.

COUNT Il
Failure to Train, in Violation of Plaintiff's
Constitutional and Federal Rights, pursuant to 42 U.S.C. § 1983
97. Plaintiff incorporates all preceding paragraphs into this Count by reference as

though fully stated herein.

19
Case 2:20-cv-05142-ER Document1 Filed 10/15/20 Page 23 of 26

98. The District is subject to 42 U.S.C. § 1983.

99. Student-on-student sexual harassment that a school district refuses to remedy is a
form of unlawful sex discrimination that violates a student’s rights under the Equal Protection
Clause of the Fourteenth Amendment to the U.S. Constitution.

100. Plaintiff had federal civil rights secured by Title IX of the Education Amendments
of 1972, which provides in pertinent part: “[N]o person . . . shall, on the basis of sex, be excluded
from participation in, be denied the benefits of, or be subjected to discrimination under any
education program or activity receiving Federal financial assistance.”

101. Title [X was intended to benefit students like Ms. Doe.

102. Title IX provides students like Ms. Doe clear federal rights, which are not
amorphous or vague, to be free from known sex discrimination at school.

103. The U.S. Supreme Court, in Fitzgerald v. Barnstable Sch. Comm., 555 U.S. 246,
255-58 (2009), stated, “we conclude that Title IX was not meant to be an exclusive mechanism
for addressing gender discrimination in schools,” and held a plaintiff may bring causes of action
under both Title IX and § 1983 for unlawful sex discrimination.

104. Atall relevant times, the District had unconstitutional customs, policies or
practices of failing to properly or sufficiently train administrators, teachers, staff, volunteers,
students, and families concerning sex discrimination and sexual harassment against students;
Title IX and/or student-on-student sexual harassment; and identifying, investigating, reporting,
preventing, and remedying the effects of student-on-student sexual harassment.

105.  Atall relevant times, the District had unconstitutional customs, policies or
practices of failing to properly or sufficiently train administrators, teachers, staff, volunteers,

students, and families concerning school policies on sex discrimination and sexual harassment

20
Case 2:20-cv-05142-ER Document1 Filed 10/15/20 Page 24 of 26

against students, Title [X and/or student-on-student sexual harassment, and identifying,
investigating, reporting, preventing, and stopping student-on-student sexual harassment.

106. The District failed to provide such training to its administrators, teachers, staff,
students, and families despite the patently obvious need for training on, among other things,
student-on-student sexual harassment and identifying, investigating, reporting, stopping, and
remediating the effects of sexual harassment.

107. Numerous authorities, including the U.S. Supreme Court and U.S. Department of
Education, made clear and gave notice to the District that school employees will confront
student-on-student sexual harassment and abuse with regularity, given the high predictability,
recurrence, prevalence, and injurious nature of such harassment and abuse in schools. Thus, it
was foreseeable and inevitable that the District’s administrators and employees would encounter
recurrent situations involving sexual harassment, including sexual assault, that implicated
students’ Constitutional and federal rights, and it did, in fact, encounter those recurring
situations.

108. The District failed to adequately train its administrators, teachers, staff, students,
and families, and thereby failed to prohibit or discourage foreseeable sexual harassment and
assault, despite the clearly established and well-known dangers of sexual abuse, harassment,
assault, battery, and violence faced by students in U.S. public schools.

109. The District failed to provide such training in light of foreseeable consequences
that could result from a lack of instruction, including, but not limited to, student-on-student

sexual harassment, as Ms. Doe experienced.

21
Case 2:20-cv-05142-ER Document1 Filed 10/15/20 Page 25 of 26

110. The District’s failure to train its administrators, teachers, staff, students, and
families amounted to deliberate indifference to the rights of students, with whom the District’s
employees had routine and regular contact.

111. The District’s failure to train its administrators, teachers, staff, students, and
families caused Ms. Doe to suffer ongoing sexual harassment in violation of her Constitutional
and federal rights.

112. The District’s failure to train administrators, staff, students, and families was
deliberate, reckless, and in callous indifference to Ms. Doe’s Constitutional and federal rights.

113. The District’s customs, policies, and practices for responding to reports of
student-on-student student sexual harassment, including reports of MP’s sexual harassment of
Ms. Doe and other students, were so clearly inadequate that they give rise to a reasonable
inference that the District acquiesced in the sexual harassment.

114. Asadirect and proximate result of the District’s deliberate indifference to and
violation of Ms. Doe’s established Constitutional and federal rights, Ms. Doe suffered, and

continues to suffer, injuries for which she is entitled to be compensated, including but not limited

to:
a. Past, present, and future physical and psychological pain, suffering and
impairment;
b. Medical bills, counseling, and other costs and expenses for past and future

medical and psychological care;

C. Impaired educational capacity and future earning capacity;

d. Attorneys’ fees and costs; and

e. Such other and further relief as this Court deems just and proper.
PRAYER FOR RELIEF

Plaintiff requests that the Court enter judgment in favor of Plaintiff and against

22
Case 2:20-cv-05142-ER Document1 Filed 10/15/20 Page 26 of 26

Defendant, awarding Plaintiff her compensatory damages in an amount to be established at trial,
equitable relief, reasonable attorneys’ fees and costs, legal interest, and such other relief as the

Court may deem just and proper under the circumstances.
JURY DEMAND

Plaintiff respectfully demands a trial by a jury.

Date: October 15, 2020 By: laure 4 th re

Laura E. Laughlin (311896)
FREIWALD LAW

1500 Walnut Street

18" Floor

Philadelphia, PA 19102

Tel (215) 875-8000

Fax (215) 875-8575
lel@freiwaldlaw.com

 

Adele P. Kimmel*
Alexandra Z. Brodsky*
Adrienne Spiegel*
PUBLIC JUSTICE

1620 L Street, NW

Suite 630

Washington, DC 20036
Tel (202) 797-8600

Fax (202) 232-7203
akimmel@publicjustice.net
abrodsky @publicjustice.net
aspiegel@publicjustice.net

Monica H. Beck*

THE FIERBERG NATIONAL LAW
GROUP, PLLC

161 East Front Street, Suite 200
Traverse City, MI 49684

Tel (231) 933-0180

Fax (231) 252-8100
mbeck@tfnlgroup.com

*pro hac vice motions to be filed

23
